to "waive any/all appellate rights regarding certification to adult status" in
                      his guilty plea agreement. 2
                                   Flores also contends that his sentence violates the JJDPA's
                      requirements that juvenile offenders generally be incarcerated separately
                      from adult offenders, 42 U.S.C. § 5633(a)(13), and subject to "graduated
                      sanctions" that include rehabilitative programs, 42 U.S.C. § 5603(24). We
                      conclude this contention lacks merit because the cited provisions of the
                      JJDPA do not apply to juveniles who have been certified to stand trial as
                      adults. 28 C.F.R. § 31.303(d)(1)(v) (states are not prohibited from
                      detaining or confining juveniles who have been waived or transferred to
                      the adult system in adult facilities); 61 Fed. Reg. 65132-01 response to
                      cmt. 3(a) (Dept. of Justice, Dec. 10, 1996) ("The JJDP Act separation
                      requirement expressly applies to juveniles who are alleged to be or found
                      to be delinquent."); 42 U.S.C. § 5603(24) (defining term "graduated
                      sanctions" as used in the JJDPA to apply to "juveniles within the juvenile
                      justice system"); see also 18 U.S.C. § 5032 (1996) (allowing juveniles to be
                      prosecuted as adults in federal courts); In the Matter of Seven Minors, 99
                      Nev. 427, 433, 664 P.2d 947, 951 (1983) ("Once in a given case transfer is
                      decided upon . . . the youth is no longer presumed to be a child in the eyes
                      of the law and no longer entitled to the grace provided by the Juvenile
                      Court Act in that particular case."), disapproved of on other grounds by




                            2 To  the extent Flores asserts that the district court lacked
                      jurisdiction over his case due to the allegedly improper certification, we
                      decline to address this contention because it is not supported by cogent
                      argument or citation to authority. See Maresca v. State, 103 Nev. 669,
                      673, 748 P.2d 3, 6 (1987).

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I947A


                Y.`                                                             Ic-P,764
                                                                                -       74Ntinri,02'   •
                        Matter of William S., 122 Nev. 432, 442 n.23, 132 P.3d 1015, 1021 n.23
                        (2006). Accordingly, we
                                           ORDER the judgment of conviction AFFIRMED.



                                                      /
                                                     Hardesty


                                                                                        J.



                        cc:     Hon. Elissa F. Cadish, District Judge
                                Matthew D. Carling
                                Attorney General/Carson City
                                Clark County District Attorney
                                Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                                3
(0) 1947A

                ea
                     ilffiliOPERIMEMIDEE